Citation Nr: 1517704	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-12 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of right foot surgery, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Ohio Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1980 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2011.  In March 2014, the appellant appeared at a videoconference hearing held before the undersigned.  

With respect to the right foot issue, this issue has been characterized by the RO as entitlement to service connection for "right foot pes planus with bunionectomy (claimed as residuals of right foot surgery)."  However, the Veteran has only claimed service connection for specific right foot conditions.  He claims service connection for residuals of surgery to the right foot performed in August 1985, to include hallux valgus of the right foot.  He has specifically stated on several occasions that he is not claiming service connection for pes planus, including in the current claim received in July 2010.  The RO has also considered the other right foot surgery procedures and residuals, not just the bunionectomy.  Accordingly, the Board finds that the issue should be characterized as residuals of right foot surgery, to more accurately reflect both the Veteran's contentions and the disorders considered by the RO.  

The issue(s) of service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Entitlement to service connection for residuals of right foot surgery was last finally denied in a rating decision dated in April 2005.  

2.  Evidence received since the April 2005 RO decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  Residuals of right foot surgery, to specifically include any degenerative joint disease and/or post-traumatic arthritis involving the MTP and/or interphalangeal joints of the right first and second toes; post-operative changes including retained wire; hallux valgus of the first MTP joint; post-surgical scars; tenderness; and any residuals of the arthroplasty of the second toe found to be present, including loss of motion, had their onset while the Veteran was on active duty.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for residuals of right foot surgery.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Residuals of right foot surgery, to specifically include any degenerative joint disease and/or post-traumatic arthritis involving the MTP and/or interphalangeal joints of the right first and second toes; post-operative changes including retained wire; hallux valgus of the first MTP joint; post-surgical scars; tenderness; and any residuals of the arthroplasty of the second toe found to be present, including loss of motion, were incurred in active peacetime service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the claim for service connection for right foot injury residuals, which constitutes a complete grant of the benefit sought on appeal concerning that issue.  No discussion of VA's duty to notify or assist is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

New and Material Evidence

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim, notwithstanding action by the RO to reopen the claim in August 2013.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

Service connection for residuals of right foot surgery was originally denied by the RO in an April 1992 rating decision, which the Veteran did not appeal.  The Veteran's next claim was denied in February 2004.  Following the receipt of additional records, the claim was again denied in April 2005.  The appellant did not initiate an appeal of the April 2005 decision.  Moreover, no additional relevant evidence or information was received concerning the issue during the succeeding year.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).    

Thus, the April 2005 rating decision is final. 38 U.S.C.A. § 7105; DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (when a claimant fails to timely appeal an RO decision denying a claim for benefits, that decision becomes final and can no longer be challenged).  If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Entitlement to service connection for residuals of right foot surgery, identified by the RO as "right foot pes planus with bunionectomy," was initially denied in an April 1992 rating decision on the basis that flat feet were shown on entrance; that the service treatment records did not show any injury to the right foot in service including dropping a locker on the foot; and that he was treated for bunionectomy of the right foot with arthroplasty of the second digit of the right foot in 1985, which were "held to be the result of the pes planus which existed prior to military service."  The RO noted that flat feet were not the result of injury but rather considered to be a congenital condition for which service connection may not be granted.  The RO further concluded that right foot pes planus with bunionectomy existed prior to service and was not aggravated by service.  The claim was again denied in an April 2005 rating decision on the basis that no new and material evidence had been submitted.  

In considering whether there is "new and material evidence," all evidence submitted since the last time that the claim was finally disallowed on any basis must be considered.  Evans v. Brown, 9 Vet.App. 27 (1996).  Evidence received since the April 2005 final decision includes the report of a DBQ opinion from D. Holsten, D.C., dated in April 2013.  Dr. Holsten stated that the Veteran's military and recent treatment records had been reviewed, and that the Veteran's foot complaints, identified as hammer toes, hallux valgus, foot injuries, and degenerative joint disease of the right foot, were more likely than not related to service.  The RO found, and the Board agrees, that this explicit medical statement of a connection between current disability and service is new and material evidence, as it relates to unestablished facts necessary to substantiate the claim, i.e., in-service incurrence and a nexus to service.  Thus, the claim for service connection for residuals of right foot surgery is reopened with new and material evidence, and VA must review the claim in light of all the evidence, new and old.  38 C.F.R. § 3.156.   

De Novo Consideration

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the second element was found to be dispositive, as the claim was denied on the basis that the condition existed prior to service and was not aggravated by service.  Accordingly, this element will be addressed first.  

A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  



Service treatment records show that pes planus, asymptomatic, was noted on the entrance examination in September 1980.  The Veteran acknowledges that pes planus, or flat feet, pre-existed service, and states that he is not claiming service connection for pes planus, but for residuals of injury incurred during service.  

The Veteran entered onto active duty in November 1980.  In January 1981, the Veteran complained of having injured his right foot while running.  X-rays were normal.  In May 1981, he was seen with the complaint of right foot pain.  He reported a history of trauma in basic training to the toe while running.  On examination, there was tenderness and medial deviation of the metatarsal resembling a bunion.  The impression was pes planus with first toe metatarsalgia.  In March 1982, metatarsalgia secondary to pes planus was noted.  He continued to complain of foot symptoms, and an April 1982 orthopedic consult noted that he had had symptoms for years.  At that time, he was noted to have had moderate pes planus, and hallux valgus, worse on the right.  

In June 1985, the veteran was noted to have pes planus in both feet, asymptomatic, which were evaluated for a "retention board."  X-rays showed bilateral pes planus.  In addition, there was a bunion seen on the right foot that may be secondary to multiple chip fractures that were seen lying medial to the right metatarsophalangeal (MTP) joint.  There was also either a sesamoid or old ununited chip fracture medially at the second MTP joint on the right side as well.  

In August 1985, the Veteran underwent foot surgery for bone chip of the first MTP joint, hallux abductus valgus deformity of the right foot, and hammer digit, second digit, right foot.  The surgery performed was bunionectomy of the right foot; arthroplasty of the second digit, right foot; and removal of bone chips in the first MTP joint.  In December 1985 he was still complaining of right foot pain, although "good healing" was noted at that time.  

Thus, taken separately, as to the first toe, there were multiple chip fractures medial to the right MTP joint, which were removed during the surgery.  There was a bunion noted on the X-ray report, with a hallux valgus deformity noted on the surgical report, and he underwent bunionectomy.  Hallux valgus is an "angulation of the great toe away from the midline of the body (toward the other toes) [that] can be caused by bunions."  Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (citing Dorland's Illustrated Medical Dictionary 244, 729 (27th ed.1988)).  A bunion is an abnormal prominence of the inner aspect of the first metatarsal head, accompanied by bursal formation and resulting in a lateral or valgus displacement of the great toe.  See Dorland's Illustrated Medical Dictionary 261 (30th ed. 2003).  

Regarding the second toe, the Veteran had sesamoid or old ununited chip fracture medially at the second MTP joint.  Also present was a hammer digit of the second toe of the right foot along with evidence that he underwent arthroplasty of that toe.  

Significantly, there is no evidence in the service treatment records that the conditions involving the right toes existed prior to service.  It is true that the Veteran was noted have endorsed symptoms of foot pain for "years" when he was seen in April 1982.  This note alone, however, does not constitute clear and unmistakable evidence of pre-existence.  The enlistment examination was sufficiently detailed to disclose pes planus but did not report any other foot abnormalities, which would be expected to have been reported at that time if present.  In January 1981 and May 1981, he was seen with the complaint of right foot pain, both times related to a history of trauma while running.  X-rays in January 1981 were normal, but physical examination in May 1981 disclosed a medial deviation of the metatarsal resembling a bunion.  By June 1985, X-rays showed a bunion on the right foot that "may be secondary to multiple chip fractures."  This is considerably probative evidence against existence prior to service.  Therefore, the presumption of soundness has not been rebutted, as to the right toe/forefoot conditions (as opposed to pes planus), and the Board finds that the conditions did not exist prior to service.

Turning to service incurrence, in his initial VA compensation claim filed in September 1991, the Veteran reported that he had been carrying a foot locker full of ammunition which he dropped on his right foot in 1981.  There is no record of this injury in the service treatment records, and there are legitimate reasons to question the Veteran's credibility as to the injury, since he had numerous opportunities after the purported injury to mention it in connection with his foot complaints, but failed to do so.  

The Board also notes that some of the Veteran's testimony at his Board hearing is also inconsistent with the documented record, such as his assertion that no X-ray had been obtained in January 1981, when the Veteran first complained of a foot injury (while running), and his statement that the Chapter 14 discharge, for which processing was initiated but not completed, was a "medical" discharge, when in fact it is a discharge for misconduct.  See USAR 635-200, Chapter 14.  

For purposes of service connection, the type of injury, if any, is largely irrelevant, because the abnormal findings were first shown in service, whether or not related to such injury.  Moreover, the evidence does not establish that the toe disabilities were secondary to pes planus, but even if it did, this would not be a basis for the denial of the claim, where the secondary conditions themselves were first shown in service.  If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease is said to have been aggravated during active service if it underwent a permanent increase in disability beyond the natural progress of the disease or injury.  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  The burden of proof lies with the claimant to show that the disability increased in severity during service.  Id. at 174.  Only then is the presumption of aggravation triggered, shifting the burden to the government; such burden to be met by a showing of clear and unmistakable evidence that the increase was not beyond its natural progression. Id.  

Here, even if the bunion, hallux valgus, chip fractures, and hammer toe were found to be an increase in the severity of pes planus, the government has not met the burden of showing that such increase was due to "natural progress."  There is no medical evidence whatsoever to that effect.  Alternatively, if the pes planus was congenital, service connection still may be established for disability resulting from a superimposed disease or injury occurred during service.  VAOPGCPREC 82-90.  Therefore, the second element, in-service incurrence, is met.  

The other two elements relate to current disability and a nexus between service and current disability.  On a VA examination in February 1992, besides pes planus, examination showed a 2-1/2 inch scar on the dorsum of the first MTP joint and a 1-inch scar on the dorsum of the second toe of the right foot.  There was no flexion of the interphalangeal joints of the second toe, but there was active dorsiflexion of the big toe.  X-rays showed evidence of previous osteotomy of the proximal phalanx of the great toe, with a surgical wire suture seen at the osteotomy site.  

In March 2004, a VA podiatry consult was obtained.  X-rays disclosed remodeling of the proximal phalanx of the first digit, with metallic wire noted.  There was severe osteoarthritis at the first MTP joint, with mild hallux valgus at that level.  The degenerative changes involving the first MTP joint were thought to be post-traumatic or related to the hallux valgus.  

During the pendency of the claim, the Veteran was seen in April 2011 at a VA facility, complaining of foot pain for 25 years.  The pain was mostly in the right metatarsal joint of the big toe, second toe and third toe.  He stated he had sustained a foot injury during service and undergone foot surgery for the right great toe in August 1985.  Examination showed a surgical "mark" on the right big toe and tenderness of the first and second MTP joints.  X-rays showed postoperative and degenerative changes around the first MTP joint.  A podiatry consult in May 2011 did not add any new findings, but did note assessment of degenerative joint disease and post-traumatic arthritis of the first metatarsophalangeal and interphalangeal joints of the right great toe.  

Based on this evidence, the Board finds that although the precise extent of current residuals of the in-service disorders and resultant surgery is not absolutely clear, there is sufficient evidence of residual disability in the first and second toes down as far as the MTP joints, such as to permit service connection without delaying the claim to obtain an examination.  In particular, service connection is warranted for residuals of right foot surgery, to specifically include any degenerative joint disease and/or post-traumatic arthritis involving the MTP and/or interphalangeal joints of the right first and second toes; post-operative changes including retained wire; hallux valgus of the first MTP joint; post-surgical scars; tenderness; and any residuals of the arthroplasty of the second toe found to be present, including loss of motion.  


ORDER

The application to reopen a claim for service connection for residuals of right foot surgery is granted.  

Service connection for residuals of right foot surgery, to specifically include any degenerative joint disease and/or post-traumatic arthritis involving the MTP and/or interphalangeal joints of the right first and second toes; post-operative changes including retained wire; hallux valgus of the first MTP joint; post-surgical scars; tenderness; and any residuals of the arthroplasty of the second toe found to be present, including loss of motion, is granted.


REMAND

The Veteran claims service connection for a left foot condition as secondary to the right foot condition.  Now that service connection for a right foot condition has been granted in the above decision, he must be afforded an examination to determine whether a left foot condition is secondary to a service-connected right foot disability.  The Veteran also recently stated that he injured both feet in service.  Although a left foot injury is not reported in the service treatment records, they do show complaints of bilateral foot pain, and the October 1985 separation examination noted foot problems bilaterally.  Therefore, the examination should address the matter of direct service incurrence as well. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from May 2012; in particular, any records of podiatry clinic treatment and/or evaluations, as well as other records of foot complaints as well as the reports of any X-rays obtained during this period.  All such records should be associated with the claims file.

2.  Then, arrange for an appropriate examination to determine the current diagnosis(es) of any left foot disorders currently shown.  As to all such diagnosed disorders, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that a chronic left foot disorder: 

a. had its onset during service, 
b. was caused by the now service-connected residuals of right foot surgery, or
c. aggravated (permanently worsened) by the now service-connected residuals of right foot surgery. 

The claims file should be available to the examiner in conjunction with the examination, and all tests and studies deemed necessary should be accomplished.  In addition, the Veteran's lay statements must be given due consideration.  The rationale for all opinions reached must be provided as well.  

3.  After completion of the above and any additional development deemed necessary, readjudicate the claim for service connection for a left foot disability, to include on a direct basis, as well as secondary (by cause or aggravation) to the now service-connected residuals of right foot surgery.  If the decision remains less than a full grant of the benefit sought, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


